DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 10318453 in view of Watts 8,246,086.
In regard to claim 1, JP ‘453 discloses a screw joint for an oil well pipe of an integral type, comprising:  
a pin 15 including a male screw portion 14a is a male taper screw, at one end of a steel pipe 15; and 
a box 12 including a female screw portion 13a that is a female taper screw configured to fit the male screw portion, at one end of the another steel pipe (see fig. 1), 
wherein a structure, in which the pin and the box are in metal contact with each other to seal a fluid, includes a seal structure at least at one place of a seal portion 16a on an outer peripheral surface side of a pipe end side of the pin and a seal portion 12a on an inner peripheral surface side of a pipe end side of the box, 
wherein a minimum value Lmin (mm) of a screw length L (mm) in screw rows of the male taper screw and the female taper screw is defined by expression (1), and wherein the screw length L (mm) in the screw rows satisfies expression (2). 
Lmin = ((t X (D-t))/(αt X Dt/√3)) x joint efficiency --- (1) 
Lmin X 1.0 ≤ L ≤  Lmin X 2.5 --- (2) where:
t: a pipe thickness (mm) of each of raw pipe portions which are unprocessed portions of the box and the pin, 
D: a pipe diameter (mm) of each of the raw pipe portions, 
αt: a ratio of an effective screw length to the screw length L, the effective screw 
length being a shorter of an effective screw length of the box or the pin 
Dt: an average screw diameter (mm) of screw valleys in the taper screw having the effective screw, and
Joint efficiency: (tensile strength of the joint portion)/(tensile strength of the raw 
pipe portion).
	JP’453 discloses in paragraphs 16-17 that the thread length L is 84mm.  t=15, the outer diameter of the unprocessed section of the pipe is 245 mm and that the joint efficiency is 1.03.
	Regarding Dt, it is clear from fig. 4 that Dt is a value between the diameter D of the raw pipe part (outer diameter D = 245 mm) and the inner diameter of the raw pipe part (outer diameter D - (tube thickness b x 2)= 245 mm - (15 mm x 2) = 215 mm).
	JP ‘453 does not disclose a specific value for αt, but does disclose a threaded connection with a typical box and pin thread shape that is well known in the art.  The present invention discloses in paragraph 47 and table 1 that typical box and thread joints known in the art (test joint no. 6) have a ratio αt of .6.  Therefore, that value was used to determine the Lmin value of JP ‘453.
	Here
	t = 15 mm
D = 245 mm
αt = 0.6
Dt = 215 mm
joint efficiency = 1.03
In view of the above, Lmin = 47.71 , and L = 84 mm, and satisfies the relationship 
Lmin X 1.0 ≤ L ≤  Lmin X 2.5.
	JP ‘453 discloses a screw joint as described above, but does not disclose if the pin and box are an intergral type screw joint.  Watts teaches that making a screw joint with either a coupler joining two pin ends (fig. 2) or an integral joint with a pipe member having both pin and box ends (fig. 1) is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to modify the screw joint of JP ‘453 to include an integral joint because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive. Applicant argues that it would not have been obvious to modify the JP ‘453 to include an integral screw joint.  The Examiner disagrees, as providing either a coupling for joining two pin ends, or an integral pin and box conduit are well known equivalents, as taught by figs. 1 and 2 of Watts 8,246,086.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679